DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/22/2021 has been entered, claim 5 is cancelled, claim 21 is new and thus claims 1-4 and 6-21 are currently pending in this application. 
The amendment to claim 7 overcomes the previous 112(b) rejection, therefore the rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a package structure comprising “a first bonding chip stacked on the first semiconductor die and having a plurality of first bonding structures, wherein the plurality of first bonding structures is bonded to the plurality of first bonding pads…a second bonding chip stacked on the first semiconductor die adjacent to the first bonding chip and having a plurality of second bonding structures,…and an insulating encapsulant encapsulating the plurality of stacked die units and filling into a space between the first bonding chip and the second bonding chip” as recited in claim 1;  	a stacking structure wherein “the first controller chip is stacked on the first base semiconductor die in a way that a first portion of the bonding pads of the first base semiconductor die faces the bonding structures of the first controller chip so that they are physically bonded with one another, while a second portion of the bonding pads of the first base semiconductor die are exposed” in combination with “a bonding wire directly connecting the second portion of the bonding pads of the first base semiconductor die to the second portion of the bonding pads of the second base semiconductor die” as recited in claim 8; and  	a method of fabricating a package structure, comprising “stacking a plurality of first bonding chips on the semiconductor wafer, wherein each of the plurality of first bonding chips has a plurality of first bonding structures, wherein the plurality of first bonding structures is bonded to the plurality of first bonding pads in a way that two or more of the plurality of first bonding pads are joined with one of the plurality of first bonding structures through hybrid bonding” as recited in claim 13.
 	Claims 2-4, 6-9, and 14-21 are also allowed for further limiting and depending upon allowed claims 1, 8 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892